Citation Nr: 0512119	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated at 10 
percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  The veteran, who had active service from June 
1957 to May 1959, and from September 1961 to July 1970, 
appealed that decision, and the case was referred to the 
Board for appellate review.   



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests no higher than Level VI hearing for 
the right ear and Level II hearing for the left ear.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for bilateral sensorineural hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 
Stat. 2096, that became law in November 2000.  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
the laws administered by the VA.  The VCAA also requires the 
VA to assist the claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

First, the VA has a duty under the VCAA to notify a claimant 
and his representatives of information and evidence needed to 
substantiate a claim.  Collectively, the February 2003 rating 
decision and the Statement of the Case issued in connection 
with this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter to the 
veteran dated in January 2003 provided prior to the initial 
unfavorable decision specifically notified the veteran of the 
provisions of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not he or the VA bears the burden of producing or 
obtaining that evidence or information.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records, 
VA outpatient records, and private medical records are 
associated with the claims file and the veteran has been 
afforded a VA examination in connection with his current 
appeal.  The veteran has not indicated to the Board that 
there is any additional evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Simply put, the record is complete and this matter 
is ready for appellate review.  

Background and Evidence

Historically, a rating decision dated in September 1981 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation under Diagnostic Code 
6297 effective from May 1981.  This decision was based on 
service medical records and a VA audiometric examination 
dated in July 1981.  This evaluation continued until a May 
1993 rating decision increased the evaluation to 10 percent 
based on reports from Central Kentucky Audiology Services 
dated November 1992 and a December 1992 Lexington VA Medical 
Center examination.  That evaluation has remained in effect 
since that time.

A private record of an audiological examination from the 
Bluegrass Hearing Clinic dated in February 2000 was 
submitted.  Puretone thresholds were graphed on a chart in 
decibels, but not numerically stated.  Hearing was tested at 
levels including 1000, 2000, and 4000 Hertz.  Testing was not 
performed at 3000 Hertz.  Speech audiometry revealed a speech 
recognition ability of 92 percent in the right ear and of 88 
percent in the left ear.  The type of testing method used was 
not specified and the records did not indicate whether the 
Maryland CNC test was used to obtain these results.  The 
examiner noted moderate sloping to severe bilateral 
sensorineural hearing loss and recommended amplification and 
evaluation.  

A private record of an audiological examination from the 
Bluegrass Hearing Clinic dated in February 2002 was 
submitted.  Puretone thresholds from the audiological 
evaluation were graphed on a chart in decibels, but the 
results were not numerically stated.  Testing was performed 
at various levels including 1000, 2000, and 4000 Hertz.  No 
testing was done at 3000 Hertz.  Speech audiometry revealed a 
speech recognition ability of 80 percent in the right ear and 
of 88 percent in the left ear.  The type of testing methods 
used were not specified and there was no indication that the 
Maryland CNC test was used.  The examiner noted moderate 
sloping to severe bilateral sensorineural hearing loss and 
recommended binaural amplification and hearing protection 
when exposed to noise.  

The Board notes that the record contains VA outpatient 
treatment records from June 1997 through May 2002.  In a VA 
outpatient record dated April 2000, the veteran stated that 
he had difficulty hearing and could not hear over the phone, 
nor hear whispered words.  His wife also stated that the 
veteran could not hear well.  The veteran reported an in-
service injury in Germany and that he was not able to hear 
well since that injury.  The veteran reportedly had a ringing 
sound in the ears but denied any pain.  He had had an 
audiology test and was told he needed hearing aids but stated 
he did not want them yet.  In May 2000 it was determined that 
the veteran needed bilateral hearing aids and they were 
ordered.  He also reported hearing difficulty in May 2000.   

In January 2003, the veteran submitted service medical 
records including an April 1966 Physical Profile Record that 
indicated that the veteran had severe hearing loss and was 
given a permanent H-3 profile.  He also submitted a service 
medical record from July 1970 in which he indicated on his 
Report of Medical History that he had complaints of hearing 
loss as well as ear, nose, or throat trouble.  

The veteran's wife submitted a statement in January 2003 in 
which she stated that her husband had a very bad hearing 
problem that had worsened to the point that he had to get rid 
of his cell phone because he could not hear it ring.  She 
also reported that when the veteran watched television, he 
had to have the volume up so loud that she had to leave the 
room.  The veteran's wife stated that the veteran had been 
tested and told that his hearing was very bad.  She also 
stated that the veteran was trying to use hearing aids but to 
no avail.  

In January 2003 the veteran was afforded a VA examination.  
The veteran reported gradually decreasing bilateral hearing 
since 1966 or 1967 while in Germany, and that he experienced 
this hearing loss at all times.  He described the incident in 
which he was too close to a tank that fired a weapon and he 
instantly lost some hearing.  The examination indicated that 
the puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
75
90
58.75
LEFT
40
40
75
85
60

The Maryland CNC word list speech recognition scores revealed 
a speech recognition ability of 64 percent in the right ear 
and of 94 percent in the left ear.  The diagnostic and 
clinical tests indicated that the puretone results in the 
right ear showed a mild sensorineural hearing loss from 250 
Hertz to 2000 Hertz, dropping to a severe to profound 
sensorineural hearing loss at 3000 Hertz and 4000 Hertz.  
Puretone results in the left ear indicated a mild 
sensorineural hearing loss from 250 Hertz to 2000 Hertz, 
dropping to a moderately severe to severe sensorineural 
hearing loss from 3000 Hertz to 4000 Hertz.  The word 
discrimination scores were extremely poor in the right ear 
and excellent in the left ear.  

In July 2003 the veteran filed a Notice of Disagreement in 
response to a February 2003 rating decision that continued 
the 10 percent evaluation for bilateral sensorineural hearing 
loss.  With this notice, he also submitted two statements.  
In a July 2003 statement a Veterans of Foreign War employee 
reported that he had known the veteran for ten years and that 
he had noticed that his hearing loss had become steadily 
worse in the last three to four years.  He reported that when 
he spoke to the veteran from across the room the veteran did 
not understand what he was saying and that he also had an 
extremely hard time talking on the telephone.  This employee 
reported having to take most of the veteran's telephone calls 
for him and then relaying what was said.  The veteran's wife 
also wrote a statement indicating that the veteran's hearing 
was much worse than it had been a few years ago and that he 
had been given two hearing aids for each ear and his hearing 
had not improved.  She also noted that the veteran's local 
doctor had tested him and told him that there was nothing 
else that could be done.  She reported that the veteran had 
almost complete hearing loss.  

The veteran submitted VA outpatient records from August 2003, 
however these records do not reference the veteran's hearing 
loss.  

In January 2004, the veteran submitted an Appeal to Board of 
Veterans' Appeals and stated that he had submitted his 
private records and also that he had been fitted with two 
hearing aids that did not help his disorder.  He also 
reported having to curtail some of his activities such as 
driving due to his hearing loss.  


Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

When a question arises as to which of two disability ratings 
applies under a particular diagnostic code, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When making a disability 
evaluation, the veteran's entire history is reviewed, but the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a) (2004), when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately.  Under 38 C.F.R. § 4.86(b), when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Both of the private audiology examinations performed at the 
Bluegrass Hearing Clinic in February 2000 and February 2002 
noted moderately sloping to severe bilateral sensorineural 
hearing loss.  The puretone hearing was measured in decibels 
at different frequencies, and this information was entered 
into a chart, however the results were not specifically noted 
by the examiner.  Also, the examiner did not test at the 3000 
Hertz level.  The word recognition test from February 2000 
yielded results of 92 percent in the right ear and 88 percent 
in the left ear.  The word recognition test from February 
2002 yielded results of 80 percent in the right ear and 88 
percent in the left ear.  However, the records do not 
indicate that a Maryland CNC test was used on either 
occasion.  Because the puretone levels were not specifically 
indicated, there was no testing done at 3000 Hertz, and there 
is no evidence that a Maryland CNC test was used as required 
by 38 C.F.R. § 4.85(a), these results are inadequate and 
cannot be used in evaluation of the veteran's disability.  
Furthermore, these tests were performed prior to the VA 
examination given in January 2003 which is more likely to 
accurately portray the veteran's current hearing disorder.   

The Board has reviewed the record including VA outpatient 
records from June 1997 through August 2003.  While these 
records contain various complaints of hearing loss, none of 
them contain information regarding any type of audiological 
testing.  Without a puretone audiometry test and a Maryland 
CNC test, the Board is unable to use these records to 
determine the proper rating evaluation that should be 
assigned to the veteran.  

The veteran also submitted copies of various service medical 
records which indicate that he was diagnosed as having severe 
hearing loss in service.  While these service medical records 
show a diagnosis of hearing loss in service, they do not 
reflect the current severity of the veteran's bilateral 
sensorineural hearing loss.  

The Board has reviewed the record and notes that the veteran 
was afforded a VA examination in January 2003 which showed 
that decibel loss for the frequencies 1000, 2000, 3000, and 
4000 Hertz was 35, 35, 75, and 90 in the right ear and 40, 
40, 75, and 85 in the left ear, respectively.  The puretone 
average in the right ear was 58.75 decibels and the puretone 
average in the left ear was 60 decibels.  The speech 
recognition scores were 64 percent in the right ear and 94 
percent in the left ear.  When the puretone threshold 
averages and speech recognition scores are applied to Table 
VI, Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination, the 
numeric designation for the right ear is VI, and the left ear 
is II.  When the numeric designations are applied to Table 
VII, Percentage Evaluation for Hearing Impairment, the 
veteran's bilateral hearing loss is determined to be 10 
percent. 38 C.F.R. § 4.85.

The Board has also reviewed the provisions of 38 C.F.R. § 
4.86(a) with respect to the veteran's claim and finds that it 
is not appropriate for application because the veteran's 
puretone thresholds in each ear were not 55 or more at each 
of the specified frequencies (1000, 2000, 3000, and 4000 Hz).  
38 C.F.R. § 4.86(b) is also unavailable since the veteran did 
not exhibit both a puretone threshold of 30 or less at 1000Hz 
and 70 decibels or more at 2000Hz.

While the Board has considered the subjective evidence in the 
form of statements submitted by the veteran as well as 
private medical records concerning the impairment the 
appellant experiences due to his bilateral hearing 
disability, the Board finds that the objective testing must 
be accorded by far the greatest weight in assessing the 
impact of the veteran's hearing disability on average 
occupational functioning. The Board, therefore, concludes 
that entitlement to an increased schedular evaluation for the 
appellant's hearing loss is not established.

In addition, as the United States Court of Appeals for 
Veterans Claims has pointed out, the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

After reviewing the evidence of record, the Board is of the 
opinion that there is no basis upon which to increase the 
veteran's rating for bilateral hearing loss.  The evidence 
does not indicate that the veteran meets the schedular 
criteria for the next higher evaluation.  Accordingly, the 
Board finds that entitlement to an increased evaluation for 
bilateral hearing loss is not warranted.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for an increased evaluation 
for bilateral hearing loss. Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004), have been considered as required by the 
holding of the United States Court of Appeals for Veterans 
Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no assertion or showing that the 
veteran's bilateral hearing loss has resulted in interference 
with his employability in a manner beyond that contemplated 
by the rating criteria, or has necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An evaluation in excess of 10 percent for bilateral 
sensorineural hearing loss is denied.  



	                        
____________________________________________
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


